                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                          CEDAR RAPIDS DIVISION

 UNITED STATES OF AMERICA,
                Plaintiff,                            No. 20-CR-101-CJW-MAR
 vs.                                                            ORDER
 NATHAN NOSLEY,
                Defendant.
                                ____________________

       This matter is before the Court on the Report and Recommendation (R&R) of the
Honorable Mark A. Roberts, United States Magistrate Judge (Doc. 36) recommending
that the Court deny defendant’s Motion to Suppress (Doc. 29).
       On January 4, 2021, defendant filed the motion, which seeks to suppress evidence
obtained during searches of his personal electronics and his car. (Doc. 29). On January
11, 2021, the government timely filed a resistance. (Doc. 31). On January 15, 2021,
Judge Roberts held a hearing on the motion. (Doc. 35). On February 9, 2021, Judge
Roberts issued the R&R, which states that “[o]bjections to th[e] Report and
Recommendation . . . must be filed within fourteen . . . days of the service of a copy of
th[e] Report and Recommendation.” (Doc. 36, at 25).
       The time to object to the R&R has expired, and neither party has filed any
objections. Thus, the parties have waived their right to a de novo review of the R&R.
See, e.g., United States v. Newton, 259 F.3d 964, 966 (8th Cir. 2001) (“Appellant’s
failure to file any objections waived his right to de novo review by the district court of
any portion of the report and recommendation of the magistrate judge as well as his right
to appeal from the findings of fact contained therein.” (citation and internal quotation
marks omitted)). Accordingly, the Court reviews Judge Roberts’ R&R for plain error.




       Case 1:20-cr-00101-CJW-MAR Document 39 Filed 03/11/21 Page 1 of 2
Id. After reviewing the R&R for plain error and finding none, the Court adopts the
factual findings and legal conclusions in the R&R. Defendant’s Motion to Suppress is
denied.
      IT IS SO ORDERED this 11th day of March, 2021.



                                      __________________________
                                      C.J. Williams
                                      United States District Judge
                                      Northern District of Iowa




                                         2

     Case 1:20-cr-00101-CJW-MAR Document 39 Filed 03/11/21 Page 2 of 2
